Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 27, 2021

The Court of Appeals hereby passes the following order:

A21A1307. IN THE INTEREST OF C. M., a child.

      This appeal was docketed on April 7, 2021. Appellant C. M. has previously
moved this Court to supplement the record with the transcript of proceedings held in
Fulton County Juvenile Court on December 21, 2020 (before the transfer of the case
to Clayton County Juvenile Court, from which the appeal came).


      According to C. M., the clerk of Fulton County Juvenile Court notified her on
May 10, 2021 that the transcript of the December 21 hearing cannot be completed due
to “the poor quality of the recordings used to capture that proceeding.” C. M. now
moves this Court to remand the case for purposes of reconstructing the record
pursuant to OCGA § 5-6-41.


      The motion to REMAND is GRANTED. C. M. shall have 30 days after the
filing of the reconstructed transcript or its equivalent to file a new notice of appeal.
The pending motion to supplement the record is DENIED AS MOOT.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/27/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.